On Rehearing
We granted a rehearing in this case limited to relator's right to recover his salary from the date of his discharge to the date of his reinstatement, in order to ascertain with certainty whether this question was raised at any time before the application for rehearing.
There must be an end to litigation and, on rehearing, this Court has consistently declined to consider points not urged or adjudicated upon in the district court nor not raised or argued in the original hearing before us. Sorbe v. Merchants' Ins. Co.,6 La. 185; Rightor v. Phelps, 1 Rob. 330; Garland v. Holmes, 1 La.Ann. 405; Allen v. Buisson, 35 La.Ann. 108; Stephens v. Duckett et al., 111 La. 979, 36 So. 89; and State of La. ex rel. Lawrence A. Chehardy *Page 1039 
et al. v. New Orleans Parkway Commission et al., La.,41 So.2d 678.
The defendant argues for the first time on rehearing that even if relator is reinstated to his position, he is not entitled to the loss occasioned by him through his unlawful discharge and is, therefore, estopped from claiming lost pay; and that, under the provisions of Sec. 34 of Act No. 171 of 1940, the Civil Service Commission was vested with discretion to award or deny full pay for lost time when ordering relator's reinstatement. In answering this argument, relator contends:
"In their brief on rehearing the appellants, for the first time, invoke the provisions of Sec. 34 of Act No. 171 of 1940, as authority for the proposition that the Commissions authorized by said act were vested with absolute discretion toaward or deny full pay for lost time when ordering thereinstatement of employees discharged or disciplined for other than religious or political reasons. Inasmuch as relator and appellee was denied reinstatement by the Civil Service Commission for the City of New Orleans, said Commission did not have occasion to exercise said arbitrary discretion and the constitutionality vel non of such delegation of power to an administrative board was never an issue in this case. Said obnoxious delegation of powers was not invoked in the trial court nor in this Honorable Court on original hearing and relator and appellee was never before afforded the occasion or opportunity *Page 1040 
to plead the unconstitutionality thereof, * * *." (Italics mine.)
The defendants did not raise any of these points in their answer nor did they urge them in the district court or in this Court on the original hearing. As a general rule, a rehearing will not be granted on account of matters or questions different from those urged at the original hearing and this rule is departed from only in cases where the refusal of the rehearing would work manifest injustice. We find that this was not the situation here. Therefore, our original holding in this case will not be disturbed because of the following reasons: (1) The original judgment as to back salary follows the jurisprudence of this Court established by many adjudications. State ex rel. Sonnenberg v. Board of Com'rs, 149 La. 1095, 90 So. 417; State ex rel. Hughes v. Board of Com'rs, 150 La. 1, 90 So. 410; State ex rel. Exnicios v. Board of Com'rs, 153 La. 705, 96 So. 539; State ex rel. Charles v. Board of Com'rs, 159 La. 69,105 So. 228; State ex rel. Caire v. Board of Com'rs, 174 La. 516,141 So. 46; State ex rel. Pepper v. Sewerage  Water Board,177 La. 740, 149 So. 441.
The second is because the doctrine of estoppel urged on rehearing has no foundation in law. The relator received a salary in excess of the salary paid to Civil Service employees. If this is true, the law gives to the City a remedy against relator for this over-payment. The salary came *Page 1041 
through the regular payrolls. All knew the facts and, having such knowledge but being mistaken as to the application of a remedy at law is no basis for estoppel. Brian v. Bonvillain,111 La. 441, 35 So. 632; Wells v. Blackman, 121 La. 394, 46 So. 437; Bayard v. Baldwin Lumber Co., 157 La. 994, 103 So. 290; and Wadley v. Gleason, 192 La. 1052, 190 So. 127.
For these reasons, consideration of the question of back salary is denied.
O'NIELL, C. J., takes no part.
                              On Rehearing.